Title: From George Washington to Anthony Whitting, 29 May 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia May 29th 1793.

I have consented, in a letter written to Colo. Hooe this day, to accept his offer for all the fine and super-fine flour I have; and

am to deliver that which is in my Mill, to him in Alexandria. The sooner therefore you set about it the better, as he is to have a certain number of days credit and may (though I do not know that he will) count these from the time of delivery, instead of my acceptance of his offer. Perhaps it might be well for you to see him immediately after this letter gets to your hand, and make arrangements with him for the mode & time of Delivery. The sooner this is done the better, as in his letter to me he mentions his intention of going to Loudoun soon.
I do not expect the thing, but if you could persuade him to receive the Flour either at the Mill—in the River opposite to it—or aid in getting it up, it wd be very desirable as Hay & Harvest will be on your hands & will press; but neither of these you can insist upon, as by the offer, and my acceptance of it, I am obliged to deliver the flour in Alexa.—and the sooner it is out of your hands the better. I remain your friend

Go: Washington


P.S. I have this moment purchased 400 weight of Clover Seed which will go round by a Vessel now up for Alexa.⟨—⟩but don’t let this prevent you from saving all you can yourself—for these purchases fall very heavy upon me.

